Citation Nr: 1037744	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD during the pendency 
of this claim.  

2.  The Veteran's PTSD manifested as a result of his experiences 
while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 
4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, a veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.




Facts and Analysis

The Veteran claims that he developed PTSD as a result of 
stressful incidents he experienced while serving in the Republic 
of Vietnam from April 1968 to April 1969.   For the reasons and 
bases set forth below, the Board finds that the evidence supports 
his claim or, at the very least, is in relative equipoise - 
meaning approximately balanced for and against his claim, so it 
must be granted with resolution of all reasonable doubt in his 
favor.  38 C.F.R. § 3.102.

The Veteran has the required DSM-IV diagnosis of PTSD.  This 
diagnosis is based on the Veteran's claimed stressors that (1) 
while he was in transit from Da Nang to Quang Tri, his ship was 
hit by artillery fire, (2) he was involved in a motor vehicle 
accident which killed a civilian boy, and (3) he was in fear of 
hostile activity.  His VA treatment reports dated August 2005 
through October 2005 show he received a diagnosis of PTSD based 
on combat-related stressors and underwent treatment for 
approximately two months for PTSD.  Subsequent mental health 
treatment lists alcohol dependence and depression as his relevant 
diagnoses and there was some disagreement that the Veteran met 
the criteria for a diagnosis of PTSD.  

Nevertheless since the record contains a diagnosis of PTSD, 
which, again, according to Cohen v. Brown, 10 Vet. App. 128 
(1997), was presumably in accordance with DSM-IV both in terms of 
the adequacy and sufficiency of the stressors claimed, the first 
requirement for establishing entitlement to service connection 
for PTSD has been satisfied.  Consequently, resolution of this 
case turns on whether there also is credible supporting evidence 
that a claimed in-service stressor actually occurred, and, if so, 
whether there is medical evidence of a causal relationship 
between the Veteran's PTSD and the verified in-service stressor.  
As the Board will discuss, there is indeed this additional 
necessary evidence supporting the claim.

As noted above, in adjudicating a claim for PTSD, the evidence 
necessary to establish the occurrence of a stressor during 
service to support a diagnosis varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged in 
combat with the enemy, and the claimed stressors are related to 
combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be satisfactory, 
e.g., credible and "consistent with the circumstances, 
conditions, or hardships of such service."  In such cases, no 
further developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force.  The record confirms that he was 
stationed in the Republic of Vietnam between April 1968 and April 
1969 and that his military occupational specialty was 
communication center specialist.  His medals include the National 
Defense Service Medal with two overseas bars, Vietnam Service 
Medal, and Vietnam Campaign Medal with 60 Device.  These medals, 
while deserving in their own right, are not prima facie evidence 
he engaged in combat with an enemy force.  In addition, he was 
not awarded any other commendation typically associated with 
valor or heroism shown while engaged in combat with an enemy 
force.  So there is no evidence confirming his involvement in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
And credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In other words, whether an alleged incident in service 
occurred is a factual, not medical, determination.


Evidence in this case acknowledges the Veteran probably 
experienced various stressors in service which underlie his 
diagnosis of PTSD.  His stressors underlying the diagnosis of 
PTSD include the ship he was on during transit from Da Nang to 
Quang Tri was hit by artillery fire, he was involved in a motor 
vehicle accident which killed a civilian boy, and he was in fear 
of hostile activity.  The Joint Services Records Research Center 
response states that in could not verify that any ship in Da Nang 
harbor was hit by rockets or mortars between April 27 and April 
30, 1968, and submitted the April 1968 Monthly Historical 
Supplement of the Commander of the U.S. Naval Forces in Vietnam 
as support for this statement.  

Strictly speaking, this report does not show that a ship was hit 
by mortars or rockets between those dates.  The information that 
it does include is an explosion from an unknown source close 
aboard the Camp Tien Sha perimeter wire on April 30, 1968, as 
well numerous indications of sniper fire on craft in Da Nang 
harbor and rocket/artillery attacks on nearby Dong Ha and Cua 
Viet.  These records also include treatment for 636 new combat 
injuries during this time period.  Although the records do not 
include the specific incident described by the Veteran or list 
any fatalities, the account provides reasonable corroboration 
that Da Nang harbor was very dangerous during the month of April 
1968 and it is more than reasonable to believe that the Veteran 
was exposed to traumatic incidents at this location.  There need 
not be corroboration of every detail of his participation in 
these alleged events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Additionally, the Board is aware of the new regulations regarding 
PTSD set forth above.  See 38 C.F.R. § 3.304(f)(3)( eff. July 13, 
2010).

Although at the July 2010 Travel Board hearing the Veteran 
testified that he was in fear of hostile activity while stationed 
in Vietnam, his diagnosis of PTSD is based on actual exposure to 
combat-related incidents and not simply to fear of hostile 
activity.  As there is a sufficient basis to grant the Veteran's 
claim under the old criteria, the Board finds that the claim does 
not need to be remanded to provide a medical examination to 
determine if the Veteran's fear of hostile activity is an 
additional stressor.
Because there is evidence confirming the occurrence of the 
alleged events in question during service, and consequent PTSD, 
service connection is warranted - again, especially resolving 
all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


